Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 12, 2022

                                             No. 04-22-00341-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On July 9, 2022, the relator, the Texas Department of Family and Protective Services, filed
an amended petition for writ of mandamus. On July 22, 2022, the relator filed a motion for partial
dismissal of its amended petition. On July 26, 2022, the child’s attorney ad litem filed a response
to the amended petition.

     The Department’s motion for partial dismissal of its amended mandamus petition is
GRANTED, and the part of the petition involving the trial court’s July 5, 2022 order is
DISMISSED. This court’s stay of parts of the trial court’s July 5, 2022 order is LIFTED.

       We CONDITIONALLY GRANT the amended mandamus petition as to each of the
following:

        •    Paragraph 3.1 in the “Progress Report Order” signed on June 27, 2022, providing “IT
             IS ORDERED that the child be placed on electronic monitoring through an ankle
             monitor for 60-Days from the date she is released from detention, for GPS tracking
             through Recovery Monitoring Services.”

        •    Paragraph 3.2 in the “Progress Report Order” signed on June 27, 2022, providing “IT
             IS ORDERED that the cost for the ankle monitor is assessed against the Texas
             Department of Family and Protective Services. The Department is further tasked with
             preparing any paperwork or contracts that need to be negotiated to have the monitor to
             be attached to the child upon release from detention.”

        We ORDER the Honorable Mary Lou Alvarez to VACATE paragraphs 3.1 and 3.2 of her
June 27, 2022 order, no later than fifteen days from the date of this order. The writ will issue only
if we are notified that the Honorable Mary Lou Alvarez has not complied with this order.

1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In the Interest of M.T.M.S., a child, pending in the
131st Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order challenged in
this proceeding.
                                                                          04-22-00341-CV


      It is so ORDERED on October 12, 2022.



                                                     _____________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-